DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 5,791,385 to Stahlecker (Stahlecker).
Regarding claim 1, Stahlecker discloses a container holder for a device for filling containers with a product (shown in the embodiment of Fig. 6), the container holder comprising: a holding portion (gripper 28) configured to receive and hold a container; a main carrier (holder 32) attachable to a filling device (transport device 2 having filling station 7 with nozzles 17) for filling the container with a filling product; and a compensation carrier (adjusting device 20) attached to the holding portion (see Fig. 6), the compensation carrier adjustable in a 
Regarding claim 3, Stahlecker discloses the holding portion includes two clamping arms (29 and 30) which are mounted to be pivotable on the compensation carrier (the arms pivot outward when the container is inserted therebetween) and are produced from a flexible material (see col. 5, lines 53-54; “resilient clamping effect” of the arms indicates they are formed of a flexible material).
Regarding claim 4, Stahlecker discloses the clamping arms are prestressed into a compressed position (the initial position of the arms is the compressed position, with insertion of the container causing the arms to flex outward to the grip position whereby the resilient clamping effect holds the container).
Regarding claim 5, Stahlecker discloses one or more guide elements (guide bar 37), wherein the compensation carrier is displaceable along the compensation direction guided by the guide elements (col. 5, lines 54-59).
Regarding claim 7, Stahlecker discloses the compensation carrier is adjustable from a first state, in which a mouth of the container held in the compensation carrier is situated substantially centrally under an outlet of a filling member of the filling device (the vertical state of the container as shown in Fig. 6), into at least one second state, in which the mouth of the container is offset relative to the outlet of the filling member and from the second state to the first state (the angled state shown in Fig. 6 where the mouth of the container is no longer centered under the filling nozzle but is rather shifted toward the right relative to the nozzle).


Regarding claim 9, Stahlecker discloses one or more stops (33) configured to be adjustable (the stopper is adjustable by changing the position of holder 32 on transport device 2) for defining the first state (Fig. 6), the second state, or both the first and the second states.
Regarding claim 10, Stahlecker discloses the compensation carrier is prestressed (via spring 34) into one of the first state and the second state (col. 5, lines 48-52).
Regarding claim 11, Stahlecker discloses one or multiple compensation springs (34) which prestresses the compensation carrier into the one of the first state and the second state (col. 5, lines 48-52).
Regarding claim 12, Stahlecker discloses a locking device (guide bar 37 and spring 34 lock the compensation carrier in the two positions) configured to fix the compensation carrier in the first state, the second state, or both the first and second states, wherein the locking device is switchable in a program-controlled manner (the locking of the carrier can be switched via a program to control operation of the apparatus, in particular of the driving of guide bar 37).

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 8,505,594 to Krulitsch (Krulitsch).
Regarding claim 1, Krulitsch discloses a container holder for a device for filling containers with a product (title/abstract), the container holder comprising: a holding portion (4) configured to receive and hold a container (2); a main carrier (3) attachable to a filling device (1) for filling the container with a filling product; and a compensation carrier (28) attached to the holding portion (see Fig. 1), the compensation carrier adjustable in a compensation direction relative to the main carrier (see Figs. 2-3 which shows both positions of the compensation carrier relative to the main carrier).
Regarding claim 2, Krulitsch discloses the compensation carrier is linearly adjustable (the compensation carrier moves linearly between the positions).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stahlecker in view of US Patent Application Publication 2009/0314385 to Goldbrunner (Goldbrunner).
.

Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stahlecker in view of US Patent 4,363,338 to Brown (Brown).
Regarding claim 13, Stahlecker discloses the container holder of claim 7 (see above), but does not disclose wherein the locking device includes at least one hook which is attached so as to be pivotable on the main carrier and is movable into engagement with a first counter piece on the compensation carrier and is releasable from the engagement or is attached so as to be pivotable on the compensation carrier and is movable into engagement with a second counter piece on the main carrier and is releasable from the engagement.  Brown teaches a liquid filling machine (title/abstract) including a locking device having at least one hook (49) which is attached so as to be pivotable (via cylinder 50) on the main carrier (body of the filling device to which cylinder 50 is connected) and is movable into engagement with a first counter piece (51) on the compensation carrier and is releasable from the engagement (col. 3, lines 33-44) to prevent undesired movement of the container holder.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a locking device having a hook as taught by Brown in the device of Stahlecker to prevent undesired movement of the holder.  

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stahlecker in view of US Patent Application Publication 20140360621 to Clusserath (Clusserath).
Regarding claims 16-17, Stahlecker discloses a filling device (title/abstract) comprising: a container holder (shown in Fig. 6) comprising: a holding portion (28) configured to receive and hold a container; a main carrier (32) attachable to the filling device (transport device 2 having 
Regarding claim 18, Stahlecker further discloses the compensation direction (K) corresponds to a radial direction of the filler carousel (the compensation direction is radially outward from the center of the device) or includes at least one non-vanishing vector component in the radial direction.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stahlecker as modified by Clusserath as applied to claim 16 above, and further in view of Goldbrunner.
Regarding claims 19-20, Stahlecker as modified by Clusserath discloses the filing device of claim 16, and Stahlecker further discloses the compensation carrier is adjustable from a first state, in which a mouth of the container held in the compensation carrier is situated substantially centrally under an outlet of an filling member of the filling device (the vertical position shown in Fig. 6), into at least one second state, in which the mouth of the container is offset relative to the outlet of the filling member and from the second state to the first state (the angled state shown in Fig. 6 where the mouth of the container is no longer centered under the filling nozzle but is rather shifted toward the right relative to the nozzle), and the container holder further comprises an adjusting portion (swivel axel 31) that is configured to adjust a position of the compensation carrier (Fig. 6) wherein the adjusting portion of the container holder is configured such that in a region where the container transfers to the holding portion and/or the container is output to a subsequent station the compensation carrier is moved into the first state (the container is received with the holder in the first state and returns to the first state after the container is filled) and the compensation carrier is situated in the second state during the filling of the container (the container is filled with the carrier in the second state).  Stahlecker does not disclose the adjusting portion includes a roller that is configured to interact with a cam segment of the filling device and the movement between the first and second states occurs via the roller and cam segment.  Goldbrunner teaches an apparatus for filling container including an adjusting portion (5) having a roller (15) that is configured to interact with a cam segment (guide rail; see [0030]) of the filling device and the movement between the first and .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLAS A ARNETT whose telephone number is (571)270-5062.  The examiner can normally be reached on M-Th 8:00-5:00; F 12:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICOLAS A ARNETT/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        June 10, 2021